Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Aoki. 
For claim 1, Aoki (2006/0138812) discloses a vehicle seat, comprising: 
a seat bottom (FIG.1) having a seat bottom base and a seat bottom cushion portion on which a rider would be seated; 
a seat back (FIG.1) having a seat back base and a seat back cushion portion against which a rider's back would be placed when seated; 
the seat bottom base and the seat back base including air channels (15,18) therethrough which communicate with openings (“blowing-out openings” 17,20) on an outer surface (surface cover member 16, 19) of the seat bottom cushion portion and the seat back cushion portion; and 

    PNG
    media_image1.png
    513
    867
    media_image1.png
    Greyscale

an air supply (blower units 13,14) for supplying ventilating air to the air channels.  
For claim 3, an air intake duct (between blower units 13,14 and channels 15,18) is coupled to a portion of the seat and in communication with the air channels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kim. 
Aoki fails to include raised comfort and support features as recited. 
Kim (2012/0187740) teaches a seat including seat bottom cushion portion and seat back cushion portion have raised comfort and support features (beads 15, 25) to lift a rider's body upwardly and further provide an aid to air ventilation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the seat of Aoki with beads as taught by Kim in order to provide a rider with further cooling and air ventilation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bajic et al. (8235462) disclose a vehicle seat, comprising: a seat bottom (FIG.1) having a seat bottom base and a seat bottom cushion portion on which a rider would be seated; 
a seat back (not shown, but disclosed, Col 2, line 42) having a seat back base and a seat back cushion portion against which a rider's back would be placed when seated; 
the seat bottom base and the seat back base including air channels (“passageways”, Col 6, lines 38-44) therethrough which communicate with openings (“flow openings” 28) on an outer surface (air permeable cover 16) of the seat bottom cushion portion and the seat back cushion portion; and an air supply (blower, fan, Col 6, lines 3-8; Col 8, lines 9-32 and lines 35-46) for supplying ventilating air to the air channels.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616